
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1





--------------------------------------------------------------------------------


PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT
by and among
Transmeridian Exploration, Inc., as Issuer and Seller
and
the parties named herein, as Purchasers
with respect to Seller's
Series A Cumulative Convertible Preferred Stock
and Warrants to Purchase Common Stock

November 12, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Table of Exhibits and Schedules


Exhibit A
 
Form of Certificate of Designation of the Series A Cumulative Convertible
Preferred Stock
Exhibit B
 
Form of Warrant
Exhibit C
 
Form of Investor Rights Agreement
Exhibit D
 
Form of Opinion of Seller's Counsel
Exhibit E
 
Form of Closing Escrow Agreement
Schedule 1
 
Purchasers and Shares of Preferred Stock and Warrants Purchased

--------------------------------------------------------------------------------



        PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT (the "Agreement") dated
as of November 12, 2004, by and among Transmeridian Exploration, Inc., a
Delaware corporation (the "Seller") and each of the persons listed on Schedule 1
hereto (each is individually referred to as a "Purchaser" and collectively, as
the "Purchasers").

        WHEREAS, each of the Purchasers is willing to purchase from the Seller,
and the Seller desires to sell to the Purchasers, (i) up to an aggregate of
1,785.714 shares of its Series A Cumulative Convertible Preferred Stock, $14,000
liquidation preference per share, par value $0.0006 per share (the "Preferred
Stock") and (ii) Common Stock Purchase Warrants (the "Warrants") entitling the
holders thereof to purchase up to 4,464,286 shares of the Seller's common stock,
$0.0006 par value (the "Common Stock") as more fully set forth herein.

        NOW THEREFORE, in consideration of the mutual promises and
representations, warranties, covenants and agreements set forth herein, the
parties hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I—PURCHASE AND SALE


        1.1   Purchase and Sale.

        (a)   On the terms and subject to the conditions set forth in this
Agreement, at the Closing (as defined in Section 2.2), the Seller will sell and
each of the Purchasers will purchase a number of shares of Preferred Stock and
Warrants to purchase a number of shares of Common Stock as set forth on
Schedule 1.

        (b)   The shares of Common Stock issuable upon conversion of the
Preferred Stock or upon payment of dividends on the Preferred Stock are referred
to herein as the "Conversion Shares," and the shares of Common Stock issuable
upon exercise of the Warrants are referred to herein as the "Warrant Shares."

        1.2   Terms of the Preferred Stock and Warrants. The terms and
provisions of the Preferred Stock are set forth in the form of Certificate of
Designations, Rights and Preferences of Series A Cumulative Convertible
Preferred Stock, attached hereto as Exhibit A (the "Certificate of
Designation"). The terms and provisions of the Warrants are more fully set forth
in the form of Common Stock Purchase Warrant, attached hereto as Exhibit B.

        1.3   Transfers; Legends.

        (a)   (i) Except as required by federal securities laws and the
securities law of any state or other jurisdictions, the Preferred Stock,
Conversion Shares, Warrants and Warrant Shares (collectively, the "Securities")
may be transferred, in whole or in part, by any of the Purchasers at any time.
In the case of Preferred Stock, such transfer may be effected by delivering
written transfer instructions to the Seller, and the Seller shall reflect such
transfer on its books and records and reissue certificates evidencing the
Preferred Stock upon surrender of certificates evidencing the Preferred Stock
being transferred. Any such transfer shall be made by a Purchaser in accordance
with applicable law. Any transferee shall agree to be bound by the terms of the
Investor Rights Agreement and this Agreement. The Seller shall reissue
certificates evidencing the Securities upon surrender of certificates evidencing
the Securities being transferred in accordance with this Section 1.3(a).

         (ii)  In connection with any transfer of Securities other than pursuant
to an effective registration statement under the Securities Act of 1933, as
amended (the "Securities Act"), or to the Seller, the Seller may require the
transferor thereof to furnish to the Seller an opinion of counsel selected by
the transferor, such counsel and the form and substance of which opinion shall
be reasonably satisfactory to the Seller and Seller's counsel, to the effect
that such transfer does not require registration under the Securities Act;
provided, however, that in the case of a transfer pursuant to Rule 144 under the
Securities Act, no opinion shall be required if the transferor provides the
Company with a customary seller's representation letter, and, if such sale is
not pursuant to subsection (k) of Rule 144, a customary broker's representation
letter and Form 144. Notwithstanding the foregoing, the Seller hereby consents
to and agrees to register on the books of the Seller and with any transfer agent
for the

--------------------------------------------------------------------------------




securities of the Seller, without any such legal opinion, any transfer of
Securities by a Purchaser to an Affiliate of such Purchaser, provided that the
transferee certifies to the Seller that it is an "accredited investor" as
defined in Rule 501(a) under the Securities Act and that it is acquiring the
Securities solely for investment purposes (subject to the qualifications hereof)
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in violation of the Securities Act.

        (iii)  An "Affiliate" means any Person (as such term is defined below)
that, directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 144 under the Securities Act. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser. A "Person" means any individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision of any thereof) or other entity of any kind.

        (b)   The certificates representing the Preferred Stock and the
Conversion Shares, unless, with respect to such Conversion Shares, the
Conversion Shares are eligible for resale without registration pursuant to
Rule 144(k) under the Exchange Act or have been sold pursuant to an effective
registration statement under the Securities Act, shall bear the following
legend:

"THE SHARES REPRESENTED BY, OR ISSUABLE UPON CONVERSION OR EXERCISE OF
SECURITIES EVIDENCED BY, THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT UNLESS, IN THE
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH REGISTRATION IS
NOT REQUIRED."

ARTICLE II—PURCHASE PRICE AND CLOSING

        2.1   Purchase Price. The purchase price (the "Purchase Price") to be
paid by each of the Purchasers to the Seller to acquire the Preferred Stock and
the applicable Warrants shall be as set forth beside the name of such Purchaser
on Schedule 1 hereto. The Purchase Price paid by each Purchaser shall be placed
in escrow pending the Closing as provided in Article 6.1(b) hereof.

        2.2   The Closing. The closing of the transactions contemplated under
this Agreement (the "Closing") will take place as promptly as practicable, but
no later than two (2) business days following satisfaction or waiver of the
conditions set forth in Article 6.1(a) and (b) and 6.2(a) (other than those
conditions which by their terms are not to be satisfied or waived until the
Closing), at the offices of Wiggin and Dana LLP, 400 Atlantic Street, Stamford,
Connecticut 06901. The date on which the Closing occurs is the "Closing Date."

ARTICLE III—REPRESENTATIONS AND WARRANTIES OF THE SELLER

        The Seller represents and warrants to the Purchasers as follows:

        3.1   Corporate Existence and Power; Subsidiaries. The Seller and its
Subsidiaries are corporations duly incorporated, validly existing and in good
standing under the laws of the jurisdiction in which they are incorporated or
continued, and have all corporate powers required to carry on their business as
now conducted. The Seller and its Subsidiaries are duly qualified to do business
as a foreign corporation and are in good standing in each jurisdiction where the
character of the property owned or leased by them or the nature of their
activities makes such qualification necessary, except for those jurisdictions
where the failure to be so qualified would not have a Material Adverse Effect on
the Seller or any of its Subsidiaries. For purposes of this Agreement, the term
"Material Adverse Effect" means, with respect to any person or entity, a
material adverse effect on its and its Subsidiaries'

2

--------------------------------------------------------------------------------




condition (financial or otherwise), business, properties, assets, liabilities
(including contingent liabilities), results of operations or current prospects,
taken as a whole. True and complete copies of the Seller's Certificate of
Incorporation, as amended, and Bylaws, as amended, as currently in effect and as
will be in effect on the Closing Date (collectively, the "Certificate and
Bylaws"), have previously been provided or made available to the Purchasers. For
purposes of this Agreement, the term "Subsidiary" or "Subsidiaries" means, with
respect to any entity, any corporation or other organization of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are
directly or indirectly owned by such entity or of which such entity is a partner
or is, directly or indirectly, the beneficial owner of 50% or more of any class
of equity securities or equivalent profit participation interests. The Seller
has no Subsidiaries other than as set forth on Schedule 3.1, each of which,
unless otherwise indicated on Schedule 3.1, is wholly-owned by the Seller.

        3.2   Corporate Authorization; Enforceability. The execution, delivery
and performance by the Seller of this Agreement, and the Warrants, the Closing
Escrow Agreement (as defined below), the Certificate of Designation, the
Investor Rights Agreement, and each of the other documents executed pursuant to
and in connection with this Agreement (collectively, the "Related Documents"),
and the consummation of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Preferred Stock and
the Warrants, and the subsequent issuance of the Conversion Shares upon
conversion of the Preferred Stock and the Warrant Shares upon exercise of the
Warrants) have been duly authorized, and no additional corporate or stockholder
action is required pursuant to the rules of any stock exchange, market or
bulletin board on which the Common Stock is traded or otherwise for the approval
of this Agreement, the Related Documents or the consummation of the transactions
contemplated hereby or thereby. The Conversion Shares and the Warrant Shares
have been duly reserved for issuance by the Seller. This Agreement and the
Related Documents have been or, to the extent contemplated hereby or by the
Related Documents, will be duly executed and delivered and constitute the legal,
valid and binding agreement of the Seller, enforceable against the Seller in
accordance with their terms, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of its obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

        3.3   Charter, Bylaws and Corporate Records. The minute books of the
Seller and its Subsidiaries contain complete and accurate records of all
meetings and other corporate actions of the board of directors, committees of
the board of directors, incorporators and stockholders of the Seller and its
Subsidiaries from the date of incorporation of each such entity to the date
hereof. All material corporate decisions and actions have been validly made or
taken. All corporate books, including without limitation the share transfer
register, comply with applicable laws and regulations and have been regularly
updated.

        3.4   Regulatory Authorization. Except as otherwise specifically
contemplated in this Agreement and the Related Documents, and except for:
(i) the filings referenced in Section 5.11; (ii) the filing of a Form D with
respect to the Preferred Stock and Warrants under Regulation D under the
Securities Act; (iii) the filing of the Registration Statement with the
Commission; and (iv) any filings required under state or provincial securities
laws that are permitted to be made after the date hereof, the execution,
delivery and performance by the Seller of this Agreement and the Related
Documents, and the consummation of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Preferred
Stock and Warrants and the subsequent issuance of the Conversion Shares and
Warrant Shares upon conversion of the Preferred Stock or otherwise or exercise
of the Warrants, as applicable) by the Seller require no action by or in respect
of, or filing with, any governmental or regulatory body, agency, official or
authority. The Conversion Shares and the Warrant

3

--------------------------------------------------------------------------------




Shares, and all shares of Common Stock to be issued as dividends on the
Preferred Stock have been approved for listing on all exchanges, bulletin boards
and market systems on which any shares of Common Stock are currently listed.

        3.5   Non-Contravention. The execution, delivery and performance by the
Seller of this Agreement and the Related Documents, and the consummation by the
Seller of the transactions contemplated hereby and thereby (including the
issuance of the Conversion Shares and Warrant Shares) do not and will not
(a) contravene or conflict with the Certificate (as amended by the Certificate
of Designation) and Bylaws of the Seller and its Subsidiaries or any material
agreement to which the Seller is a party or by which it is bound; (b) contravene
or conflict with or constitute a violation of any provision of any law,
regulation, judgment, injunction, order or decree binding upon or applicable to
the Seller or its Subsidiaries; (c) constitute a default (or would constitute a
default with notice or lapse of time or both) under or give rise to a right of
termination, cancellation or acceleration or loss of any benefit under any
material agreement, contract or other instrument binding upon the Seller or its
Subsidiaries or under any material license, franchise, permit or other similar
authorization held by the Seller or its Subsidiaries; or (d) result in the
creation or imposition of any Lien (as defined below) on any asset of the Seller
or its Subsidiaries. For purposes of this Agreement, the term "Lien" means, with
respect to any material asset, any mortgage, lien, pledge, charge, security
interest, claim or encumbrance of any kind in respect of such asset.

        3.6   SEC Documents. The Seller is obligated under the Securities
Exchange Act of 1934, as amended (the "Exchange Act") to file reports pursuant
to Sections 13 or 15(d) thereof (all such reports filed or required to be filed
by the Seller, including all exhibits thereto or incorporated therein by
reference, and all documents filed by the Seller under the Securities Act
hereinafter called the "SEC Documents"). The Seller has filed all reports or
other documents required to be filed under the Exchange Act. All SEC Documents
filed by the Seller (i) were prepared in all material respects in accordance
with the requirements of the Exchange Act and (ii) did not at the time they were
filed (or, if amended or superseded by a filing prior to the date hereof, then
on the date of such filing) contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Seller has previously delivered or made
available to the Purchasers a correct and complete copy of each report which the
Seller filed with the Securities and Exchange Commission (the "SEC" or the
"Commission") under the Exchange Act for any period ending on or after
December 31, 2003 (the "Recent Reports"). None of the information about the
Seller or any of its Subsidiaries which has been disclosed to the Purchasers
herein or in the course of discussions and negotiations with respect hereto
which is not disclosed in the Recent Reports is or was required to be so
disclosed, and no material non-public information has been disclosed to the
Purchasers.

        3.7   Financial Statements. Each of the (i) Seller's audited
consolidated balance sheet and related consolidated statements of income, cash
flows and changes in stockholders' equity (including the related notes) as of
and for the years ended December 31, 2003 and December 31, 2002, as contained in
the Recent Reports for such periods and (ii) the Seller's unaudited consolidated
balance sheet and related consolidated statements of income, cash flows and
changes in stockholders' equity as of and for the six months ended June 30, 2004
as contained in the Recent Reports (both of (i) and (ii), collectively, the
"Seller's Financial Statements" or the "Financial Statements") (x) present
fairly in all material respects the financial position of the Seller and its
Subsidiaries on a consolidated basis as of the dates thereof and the results of
operations, cash flows and stockholders' equity as of and for each of the
periods then ended, except that the unaudited financial statements are subject
to normal year-end adjustments, and (y) were prepared in accordance with United
States generally accepted accounting principals ("GAAP") applied on a consistent
basis throughout the periods involved, in each case, except as otherwise
indicated in the notes thereto.

4

--------------------------------------------------------------------------------




        3.8   Compliance with Law. The Seller and its Subsidiaries are in
compliance and have conducted their business so as to comply with all laws,
rules and regulations, judgments, decrees or orders of any court, administrative
agency, commission, regulatory authority or other governmental authority or
instrumentality, domestic or foreign, applicable to their operations, the impact
of which would have a Material Adverse Effect. There are no judgments or orders,
injunctions, decrees, stipulations or awards (whether rendered by a court or
administrative agency or by arbitration), against the Seller or its Subsidiaries
or against any of their properties or businesses, the impact of which would have
a Material Adverse Effect.

        3.9   No Defaults. The Seller and its Subsidiaries are not, nor have
they received notice that they would be with the passage of time, giving of
notice, or both, (i) in violation of any provision of their respective
Certificates and Bylaws (or other applicable organizational documents) (ii) in
default or violation of any material term, condition or provision of (A) any
judgment, decree, order, injunction or stipulation applicable to the Seller or
its Subsidiaries or (B) any material agreement, note, mortgage, indenture,
contract, lease or instrument, permit, concession, franchise or license to which
the Seller or its Subsidiaries are a party or by which the Seller or its
Subsidiaries or their properties or assets may be bound, and no circumstances
exist which would entitle any party to any material agreement, note, mortgage,
indenture, contract, lease or instrument to which such Seller or its
Subsidiaries are a party, to terminate such, as a result of such Seller or its
Subsidiaries having failed to meet any provision thereof including, but not
limited to, meeting any applicable milestone described therein, which
individually, or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

        3.10 Litigation. Except as disclosed in the Recent Reports or on
Schedule 3.10, there is no action, suit, proceeding, judgment, claim or
investigation pending or, to the best knowledge of the Seller, threatened
against the Seller or its Subsidiaries which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Seller or its Subsidiaries or which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay any of the transactions contemplated
hereby, and to the knowledge of the Seller or its Subsidiaries, there is no
basis for the assertion of any of the foregoing. There are no claims or
complaints existing or, to the knowledge of the Seller or its Subsidiaries,
threatened for product liability in respect of any product of the Seller or its
Subsidiaries, and the Seller and its Subsidiaries are not aware of any basis for
the assertion of any such claim.

        3.11 Absence of Certain Changes. Since December 31, 2003, the Seller has
conducted its business only in the ordinary course, consistent with past
practice, and there has not occurred, except as set forth in the Recent Reports
or any exhibit thereto or incorporated by reference therein:

        (a)   any event that could reasonably be expected to have a Material
Adverse Effect on the Seller or any of its Subsidiaries;

        (b)   any amendments or changes in the Certificate or Bylaws (or
equivalent organizational documents, as applicable) of the Seller and its
Subsidiaries, other than on account of the filing of the Certificate of
Designation;

        (c)   any damage, destruction or loss, whether or not covered by
insurance, that would, individually or in the aggregate, have or would be
reasonably likely to have, a Material Adverse Effect on the Seller or its
Subsidiaries;

        (d)   except as set forth on Schedule 3.11(d), any

          (i)  incurrence, assumption or guarantee by the Seller or its
Subsidiaries of any debt for borrowed money other than for equipment leases made
in the ordinary course of business, consistent with past practice;

5

--------------------------------------------------------------------------------



         (ii)  issuance or sale of any securities convertible into or
exchangeable for securities of the Seller other than to directors, employees and
consultants pursuant to existing equity compensation or stock option plans of
the Seller;

        (iii)  issuance or sale of options or other rights to acquire from the
Seller or its Subsidiaries, directly or indirectly, securities of the Seller or
any securities convertible into or exchangeable for any such securities, other
than options issued to directors, employees and consultants in the ordinary
course of business, consistent with past practice;

        (iv)  issuance or sale of any stock, bond or other corporate security;

         (v)  discharge or satisfaction of any material Lien;

        (vi)  declaration or making any payment or distribution to stockholders
or purchase or redemption of any share of its capital stock or other security;

       (vii)  sale, assignment or transfer of any of its intangible assets
except in the ordinary course of business, consistent with past practice, or
cancellation of any debt or claim except in the ordinary course of business,
consistent with past practice;

      (viii)  waiver of any right of substantial value whether or not in the
ordinary course of business;

        (ix)  material change in officer compensation, except in the ordinary
course of business and consistent with past practice; or

         (x)  other commitment (contingent or otherwise) to do any of the
foregoing.

        (e)   any creation, sufferance or assumption by the Seller or any of its
Subsidiaries of any Lien on any asset (other than in connection with equipment
leases and working capital lines of credit set forth on Schedule 3.11(e)) or any
making of any loan, advance or capital contribution to or investment in any
Person, in an aggregate amount which exceeds $25,000 outstanding at any time;

        (f)    any entry into, amendment of, relinquishment, termination or
non-renewal by the Seller or its Subsidiaries of any material contract, license,
lease, transaction, commitment or other right or obligation, other than in the
ordinary course of business, consistent with past practice; or

        (g)   any transfer or grant of a right with respect to the patents,
trademarks, trade names, service marks, trade secrets, copyrights or other
intellectual property rights owned or licensed by the Seller or its
Subsidiaries, except as among the Seller and its Subsidiaries.

        3.12 No Undisclosed Liabilities. Except as set forth in the Recent
Reports, and except for liabilities and obligations incurred since December 31,
2003 in the ordinary course of business, consistent with past practice, as of
the date hereof, (i) the Seller and its Subsidiaries do not have any material
liabilities or obligations (absolute, accrued, contingent or otherwise), and
(ii) there has not been any aspect of the prior or current conduct of the
business of the Seller or its Subsidiaries which may form the basis for any
material claim by any third party which if asserted could result in any such
material liabilities or obligations.

        3.13 Taxes. All tax returns and tax reports required to be filed with
respect to the income, operations, business or assets of the Seller and its
Subsidiaries have been timely filed (or appropriate extensions have been
obtained) with the appropriate governmental agencies in all jurisdictions in
which such returns and reports are required to be filed, and all of the
foregoing as filed are correct and complete in all material respects, reflect
accurately all liability for taxes of the Seller and its Subsidiaries for the
periods to which such returns relate, and all amounts shown as owing thereon
have been paid. All income, profits, franchise, sales, use, value added,
occupancy, property, excise, payroll, withholding, FICA, FUTA and other taxes
(including interest and penalties), if any, collectible or payable by the Seller
and its Subsidiaries or relating to or chargeable against any of its material
assets,

6

--------------------------------------------------------------------------------




revenues or income or relating to any employee, independent contractor,
creditor, stockholder or other third party through the Closing Date, were fully
collected and paid by such date if due by such date or provided for by adequate
reserves in the Financial Statements as of and for the periods ended
December 31, 2003 (other than taxes accruing after such date) and all similar
items due through to the Closing Date will have been fully paid by that date or
provided for by adequate reserves, whether or not any such taxes were reported
or reflected in any tax returns or filings. Except as described on
Schedule 3.13, no taxation authority has sought to audit the records of the
Seller or any of its Subsidiaries for the purpose of verifying or disputing any
tax returns, reports or related information and disclosures provided to such
taxation authority, or for the Seller's or any of its Subsidiaries' alleged
failure to provide any such tax returns, reports or related information and
disclosure. No material claims or deficiencies have been asserted against or
inquiries raised with the Seller or any of its Subsidiaries with respect to any
taxes or other governmental charges or levies which have not been paid or
otherwise satisfied, including claims that, or inquiries whether, the Seller or
any of its Subsidiaries has not filed a tax return that it was required to file,
and, to the best of the Seller's knowledge, there exists no reasonable basis for
the making of any such claims or inquiries. Neither the Seller nor any of its
Subsidiaries has waived any restrictions on assessment or collection of taxes or
consented to the extension of any statute of limitations relating to taxation.

        3.14 Interests of Officers, Directors and Other Affiliates. The
description of any interest held, directly or indirectly, by any officer,
director or other Affiliate of Seller (other than the interests of the Seller
and its Subsidiaries in such assets) in any property, real or personal, tangible
or intangible, used in or pertaining to Seller's business, including any
interest in the Intellectual Property (as defined in Section 3.15 hereof), as
set forth in the Recent Reports, is true and complete, and no officer, director
or other Affiliate of the Seller has any interest in any property, real or
personal, tangible or intangible, used in or pertaining to the Seller's
business, including the Seller's Intellectual Property, other than as set forth
in the Recent Reports.

        3.15 Intellectual Property. Other than as set forth in the Recent
Reports:

        (a)   the Seller or a Subsidiary thereof has the right to use or is the
sole and exclusive owner of all right, title and interest in and to all material
foreign and domestic patents, patent rights, trademarks, service marks, trade
names, brands and copyrights (whether or not registered and, if applicable,
including pending applications for registration) owned, used or controlled by
the Seller and its Subsidiaries (collectively, the "Rights") and in and to each
material invention, software, trade secret, technology, product, composition,
formula and method of process used by the Seller or its Subsidiaries (the Rights
and such other items, the "Intellectual Property"), and, to the Seller's
knowledge, has the right to use the same, free and clear of any claim or
conflict with the rights of others;

        (b)   no royalties or fees (license or otherwise) are payable by the
Seller or its Subsidiaries to any Person by reason of the ownership or use of
any of the Intellectual Property except as set forth on Schedule 3.15;

        (c)   there have been no claims made against the Seller or its
Subsidiaries asserting the invalidity, abuse, misuse, or unenforceability of any
of the Intellectual Property, and, to its knowledge, there are no reasonable
grounds for any such claims;

        (d)   neither the Seller nor its Subsidiaries have made any claim of any
violation or infringement by others of its rights in the Intellectual Property,
and to the best of the Seller's knowledge, no reasonable grounds for such claims
exist; and

        (e)   neither the Seller nor its Subsidiaries have received notice that
it is in conflict with or infringing upon the asserted rights of others in
connection with the Intellectual Property.

        3.16 Restrictions on Business Activities. Other than as set forth in the
Recent Reports, there is no agreement, judgment, injunction, order or decree
binding upon the Seller or its Subsidiaries which has

7

--------------------------------------------------------------------------------




or could reasonably be expected to have the effect of prohibiting or materially
impairing any business practice of the Seller or its Subsidiaries, any
acquisition of property by the Seller or its Subsidiaries or the conduct of
business by the Seller or its Subsidiaries as currently conducted or as
currently proposed to be conducted by the Seller.

        3.17 Preemptive Rights. No Person possesses any right of first refusal,
preemptive rights or similar rights in respect of the Preferred Stock or
Warrants or the Conversion Shares or Warrant Shares to be issued to the
Purchasers upon conversion of the Preferred Stock or otherwise or upon exercise
of the Warrants, as applicable.

        3.18 Insurance. The insurance policies providing insurance coverage to
the Seller or its Subsidiaries, including the policies in respect of product
liability, are, in the reasonable opinion of Seller, adequate for the business
conducted by the Seller and its Subsidiaries and are sufficient for compliance
by the Seller and its Subsidiaries with all requirements of law and all material
agreements to which the Seller or its Subsidiaries are a party or by which any
of their assets are bound. All of such policies are in full force and effect and
are valid and enforceable in accordance with their terms, and the Seller and its
Subsidiaries have complied with all material terms and conditions of such
policies, including premium payments. None of the insurance carriers has
indicated to the Seller or its Subsidiaries an intention to cancel any such
policy.

        3.19 Subsidiaries and Investments. Except as set forth in the Recent
Reports or on Schedule 3.19, the Seller has no Subsidiaries or Investments. For
purposes of this Agreement, the term "Investments" shall mean, with respect to
any Person, all advances, loans or extensions of credit to any other Person, all
purchases or commitments to purchase any stock, bonds, notes, debentures or
other securities of any other Person, and any other investment in any other
Person, including partnerships or joint ventures (whether by capital
contribution or otherwise) or other similar arrangement (whether written or
oral) with any Person, including but not limited to arrangements in which
(i) the Person shares profits and losses, (ii) any such other Person has the
right to obligate or bind the Person to any third party, or (iii) the Person may
be wholly or partially liable for the debts or obligations of such partnership,
joint venture or other arrangement.

        3.20 Capitalization. (a) The authorized capital stock of the Seller
consists of 200,000,000 shares of common stock, $0.0006 par value per share, of
which 79,619,851 shares are issued and outstanding as of the date hereof, and
5,000,000 shares of preferred stock, issuable in one or more classes or series,
with such relative rights and preferences as the Board of Directors may
determine, none of which has been authorized for issuance other than a number of
shares equal to the number set forth on Schedule 1 hereto which will be,
immediately prior to the Closing of this Agreement, designated as the Series A
Cumulative Convertible Preferred Stock, of which no shares are issued and
outstanding immediately prior to the execution of this Agreement.

        (b)   All shares of the Seller's issued and outstanding capital stock
have been duly authorized, are validly issued and outstanding, and are fully
paid and non-assessable. No securities issued by the Seller from the date of its
incorporation to the date hereof were issued in violation of any statutory or
common law preemptive rights. There are no dividends which have accrued or been
declared but are unpaid on the capital stock of the Seller. All taxes required
to be paid by Seller in connection with the issuance and any transfers of the
Seller's capital stock have been paid. Except as set forth on Schedule 3.20, all
permits or authorizations required to be obtained from, or registrations
required to be effected with, any Person in connection with any and all
issuances of securities of the Seller from the date of the Seller's
incorporation to the date hereof have been obtained or effected, and all
securities of the Seller have been issued and are held in accordance with the
provisions of all applicable securities and other laws.

        3.21 Options, Warrants, Rights. Except as set forth on Schedule 3.21,
there are no outstanding (a) securities, notes or instruments convertible into
or exercisable for any of the capital stock or other

8

--------------------------------------------------------------------------------




equity interests of the Seller or its Subsidiaries; (b) options, warrants,
subscriptions or other rights to acquire capital stock or other equity interests
of the Seller or its Subsidiaries; or (c) commitments, agreements or
understandings of any kind, including employee benefit arrangements, relating to
the issuance or repurchase by the Seller or its Subsidiaries of any capital
stock or other equity interests of the Seller or its Subsidiaries, any such
securities or instruments convertible or exercisable for securities or any such
options, warrants or rights. Other than the rights of the Purchasers under the
Preferred Stock and the Warrants, and except as set forth on Schedule 3.21,
neither the Seller nor the Subsidiaries have granted anti-dilution rights to any
person or entity in connection with any outstanding option, warrant,
subscription or any other instrument convertible or exercisable for the
securities of the Seller or any of its Subsidiaries. Other than the rights
granted to the Purchasers under the Investor Rights Agreement, there are no
outstanding rights which permit the holder thereof to cause the Seller or the
Subsidiaries to file a registration statement under the Securities Act or which
permit the holder thereof to include securities of the Seller or any of its
Subsidiaries in a registration statement filed by the Seller or any of its
Subsidiaries under the Securities Act, and there are no outstanding agreements
or other commitments which otherwise relate to the registration of any
securities of the Seller or any of its Subsidiaries for sale or distribution in
any jurisdiction, except as set forth on Schedule 3.21.

        3.22 Employees, Employment Agreements and Employee Benefit Plans. Except
as set forth in the Recent Reports or on Schedule 3.22, there are no employment,
consulting, severance or indemnification arrangements, agreements or
understandings between the Seller or its Subsidiaries and any officer, director,
consultant or employee of the Seller or its Subsidiaries (the "Employment
Agreements"). No Employment Agreement provides for the acceleration or change in
the award, grant, vesting or determination of options, warrants, rights,
severance payments or other contingent obligations of any nature whatsoever of
the Seller or its Subsidiaries in favor of any such parties in connection with
the transactions contemplated by this Agreement.

        3.23 Absence of Certain Business Practices. Neither the Seller, nor any
Affiliate of the Seller, nor to the knowledge of the Seller, any agent or
employee of the Seller, any other Person acting on behalf of or associated with
the Seller, or any individual related to any of the foregoing Persons, acting
alone or together, has: (a) received, directly or indirectly, any rebates,
payments, commissions, promotional allowances or any other economic benefits,
regardless of their nature or type, from any customer, supplier, trading
company, shipping company, governmental employee or other Person with whom the
Seller has done business directly or indirectly; or (b) directly or indirectly,
given or agreed to give any gift or similar benefit to any customer, supplier,
trading company, shipping company, governmental employee or other Person who is
or may be in a position to help or hinder the business of the Seller (or assist
the Seller in connection with any actual or proposed transaction) which (i) may
subject the Seller to any damage or penalty in any civil, criminal or
governmental litigation or proceeding, (ii) if not given in the past, may have
had an adverse effect on the Seller or (iii) if not continued in the future, may
adversely affect the assets, business, operations or prospects of the Seller or
subject the Seller to suit or penalty in any private or governmental litigation
or proceeding.

        3.24 Products and Services. To the knowledge of the Seller and except as
disclosed in the Recent Reports, there exists no set of facts (i) which could
furnish a basis for the withdrawal, suspension or cancellation of any
registration, license, permit or other governmental approval or consent of any
governmental or regulatory agency with respect to any product or service
developed or provided by the Seller or its Subsidiaries, (ii) which could
furnish a basis for the withdrawal, suspension or cancellation by order of any
state, federal or foreign court of law of any product or service, or (iii) which
could have a Material Adverse Effect on the continued operation of any facility
of the Seller or its Subsidiaries or which could otherwise cause the Seller or
its Subsidiaries to withdraw, suspend or cancel any such product or service from
the market or to change the marketing classification of any such product or
service. Each product or service provided by Seller or its Subsidiaries has been
provided in

9

--------------------------------------------------------------------------------




accordance in all material respects with the specifications under which such
product or service normally is and has been provided and the provisions of all
applicable laws or regulations.

        3.25 Environmental Matters. None of the premises or any properties
owned, occupied or leased by the Seller or its Subsidiaries (the "Premises") has
been used by the Seller or the Subsidiaries or, to the Seller's knowledge, by
any other Person, to manufacture, treat, store, or dispose of any substance that
has been designated to be a "hazardous substance" under applicable Environmental
Laws (hereinafter defined) ("Hazardous Substances") in violation of any
applicable Environmental Laws, violation of which would have a Material Adverse
Effect. To its knowledge, the Seller has not disposed of, discharged, emitted or
released any Hazardous Substances which would require, under applicable
Environmental Laws, remediation, investigation or similar response activity. No
Hazardous Substances are present as a result of the actions of the Seller or, to
the Seller's knowledge, any other Person, in, on or under the Premises which
would give rise to any liability or clean-up obligations of the Seller under
applicable Environmental Laws, the impact of which would have a Material Adverse
Effect. The Seller and, to the Seller's knowledge, any other Person for whose
conduct it may be responsible pursuant to an agreement or by operation of law,
are in compliance with all laws, regulations and other federal, state or local
governmental requirements (foreign and domestic), and all applicable judgments,
orders, writs, notices, decrees, permits, licenses, approvals, consents or
injunctions in effect on the date of this Agreement relating to the generation,
management, handling, transportation, treatment, disposal, storage, delivery,
discharge, release or emission of any Hazardous Substance (the "Environmental
Laws"). Neither the Seller nor, to the Seller's knowledge, any other Person for
whose conduct it may be responsible pursuant to an agreement or by operation of
law has received any written complaint, notice, order, or citation of any
actual, threatened or alleged noncompliance with any of the Environmental Laws,
and there is no proceeding, suit or investigation pending or, to the Seller's
knowledge, threatened against the Seller or, to the Seller's knowledge, any such
Person with respect to any violation or alleged violation of the Environmental
Laws, and, to the knowledge of the Seller, there is no basis for the institution
of any such proceeding, suit or investigation, the violation of which would have
a Material Adverse Effect.

        3.26 Licenses; Compliance With Regulatory Requirements.

        Except as disclosed in the Recent Reports, the Seller holds all material
authorizations, consents, approvals, franchises, licenses and permits required
under applicable law or regulation for the operation of the business of the
Seller and its Subsidiaries as presently operated (the "Governmental
Authorizations"). All the Governmental Authorizations have been duly issued or
obtained and are in full force and effect, and the Seller and its Subsidiaries
are in material compliance with the terms of all the Governmental
Authorizations. The Seller's and its Subsidiaries' direct and indirect operating
activities in Kazakhstan are subject to the Model 1 royalty regime in effect as
of the date hereof, and the Seller has no knowledge of any fact or circumstances
which could reasonably be expected to cause the Seller to believe that such
royalty regime will be revoked or materially amended. The Seller and its
Subsidiaries have not engaged in any activity that, to their knowledge, would
cause revocation or suspension of any such Governmental Authorizations. The
Seller has no knowledge of any facts which could reasonably be expected to cause
the Seller to believe that the Governmental Authorizations will not be renewed
by the appropriate governmental authorities in the ordinary course. Neither the
execution, delivery nor performance of this Agreement shall adversely affect the
status of any of the Governmental Authorizations.

        3.27 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement, based upon any arrangement made by
or on behalf of the Seller, which would make any Purchaser liable for any fees
or commissions.

10

--------------------------------------------------------------------------------




        3.28 Securities Laws. Neither the Seller nor its Subsidiaries, nor any
agent acting on behalf of the Seller or its Subsidiaries, has taken or will take
any action which might cause this Agreement or the Preferred Stock or Warrants
to violate the Securities Act or the Exchange Act or any rules or regulations
promulgated thereunder, as in effect on the Closing Date. Assuming that all of
the representations and warranties of the Purchasers set forth in Article IV are
true, all offers and sales of the Preferred Stock and Warrants were conducted
and completed in compliance with the Securities Act. All shares of capital stock
and other securities issued by the Seller and its Subsidiaries prior to the date
hereof have been issued in transactions that were either registered offerings or
were exempt from the registration requirements under the Securities Act and all
applicable state securities or "blue sky" laws and in compliance with all
applicable corporate laws.

        3.29 Disclosure. No representation or warranty made by the Seller in
this Agreement or the Related Documents or in any Schedule or Exhibit hereto or
thereto, contains or will contain any untrue statement of a material fact, or
omits to state a material fact necessary to make the statements or facts
contained herein or therein not misleading in light of the circumstances under
which they were furnished.

        3.30 Poison Pill. Except as otherwise provided for in Section 203 of the
Delaware General Corporation Law, the Seller and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Seller's Certificate of Incorporation (or similar charter documents) or the laws
of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Seller fulfilling their
obligations or exercising their rights under this Agreement and the Related
Documents, including without limitation the Company's issuance of the Securities
and the Purchasers' ownership of the Securities.

ARTICLE IV—REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

        Each Purchaser, for itself only, severally and not jointly, hereby
represents and warrants to the Seller as follows:

        4.1   Existence and Power. The Purchaser, if not a natural person, is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of such Purchaser's organization. Such Purchaser has all powers
required to bind it to the representations, warranties and covenants set forth
herein.

        4.2   Authorization. The execution, delivery and performance by the
Purchaser of this Agreement, the Related Documents to which such Purchaser is a
party, and the consummation by the Purchaser of the transactions contemplated
hereby and thereby have been duly authorized, and no additional action is
required for the approval of this Agreement or such Related Documents. This
Agreement and the Related Documents to which the Purchaser is a party have been
or, to the extent contemplated hereby, will be duly executed and delivered and
constitute valid and binding agreements of the Purchaser, enforceable against
such Purchaser in accordance with their terms, except as may be limited by
bankruptcy, reorganization, insolvency, moratorium and similar laws of general
application relating to or affecting the enforcement of rights of creditors and
except that enforceability of their obligations thereunder are subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

        4.3   Investment. The Purchaser is acquiring the securities described
herein for the Purchaser's own account and not with a view to, or for sale in
connection with, any distribution thereof, nor with the intention of
distributing or reselling the same; provided, however, that by making the
representation in this Section 4.3, the Purchaser does not agree to hold any of
the securities for any minimum or other specific term, and reserves the right to
dispose of the securities at any time in accordance with or

11

--------------------------------------------------------------------------------




pursuant to a registration statement or an exemption under the Securities Act.
The Purchaser is aware that none of the securities has been registered under the
Securities Act or under applicable state securities or blue sky laws. The
Purchaser is an "Accredited Investor" as such term is defined in Rule 501 of
Regulation D, as promulgated under the Securities Act.

        4.4   Reliance on Exemptions. The Purchaser understands that the
Preferred Stock and Warrants are being offered and sold to such Purchaser in
reliance upon specific exemptions from the registration requirements of United
States federal and state securities laws and that the Seller is relying upon the
truth and accuracy of, and such Purchaser's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the securities.

        4.5   Experience of the Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. The Purchaser is able to bear
the economic risk of an investment in the securities and, at the present time,
is able to afford a complete loss of such investment.

        4.6   General Solicitation. The Purchaser is not purchasing the
securities as a result of any advertisement, article, notice or other
communication regarding the securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

ARTICLE V—COVENANTS OF THE SELLER AND PURCHASERS

        5.1   Insurance. The Seller and its Subsidiaries shall maintain
insurance policies such that the representations contained in the first sentence
of Section 3.18 hereof continue to be true and correct and shall, from time to
time upon the written request of the Purchasers, promptly furnish or cause to be
furnished to the Purchasers evidence, in form and substance reasonably
satisfactory to the Purchasers, of the maintenance of all insurance maintained
by it.

        5.2   Reporting Obligations. So long as any of the Preferred Stock is
outstanding, and so long as any Warrant has not been exercised and has not
expired by its terms, the Seller shall furnish to the Purchasers, or any other
persons who hold any of the Preferred Stock or Warrants (provided that such
subsequent holders give notice to the Seller that they hold Preferred Stock or
Warrants and furnish their addresses) promptly upon their becoming available one
copy of (A) each report, notice or proxy statement sent by the Seller to its
stockholders generally, and of each regular or periodic report (pursuant to the
Exchange Act) and (B) any registration statement, prospectus or written
communication pursuant to the Securities Act relating to the issuance or
registration of Conversion Shares and the Warrant Shares and filed by the Seller
with the Commission or any securities market or exchange on which shares of
Common Stock are listed; provided, however, that the Company shall have no
obligation to deliver periodic reports (pursuant to the Exchange Act) under this
Section 5.2 to the extent such reports are publicly available.

        The Purchasers are hereby authorized to deliver a copy of any financial
statement or any other information relating to the business, operations or
financial condition of the Seller which may have been furnished to the
Purchasers hereunder, to any regulatory body or agency having jurisdiction over
the Purchasers or to any Person which shall, or shall have the right or
obligation to succeed to all or any part of the Purchasers' interest in the
Seller or this Agreement.

        5.3   Investigation. The representations, warranties, covenants and
agreements set forth in this Agreement shall not be affected or diminished in
any way by any investigation (or failure to

12

--------------------------------------------------------------------------------




investigate) at any time by or on behalf of any party for whose benefit such
representations, warranties, covenants and agreements were made. Without
limiting the generality of the foregoing, the inability or failure of the
Purchasers to discover any breach, default or misrepresentation by the Seller
under this Agreement or the Related Documents (including under any certificate
furnished pursuant to this Agreement), notwithstanding the exercise by the
Purchasers or other holders of the Preferred Stock of their rights hereunder to
conduct an investigation, shall not in any way diminish any liability hereunder.

        5.4   Further Assurances. The Seller shall, at its cost and expense,
upon written request of Purchasers holding a majority of the Preferred Stock,
duly execute and deliver, or cause to be duly executed and delivered, to the
Purchasers such further instruments and do and cause to be done such further
acts as may be necessary, advisable or proper, in the absolute discretion of the
Purchasers, to carry out more effectually the provisions and purposes of this
Agreement. The parties shall use their best efforts to timely satisfy each of
the conditions described in Article VI of this Agreement.

        5.5   Use of Proceeds. The Seller covenants and agrees that the proceeds
of the Purchase Price paid by each Purchaser shall be used by the Seller for
working capital and general corporate purposes; under no circumstances shall any
portion of the proceeds be applied to:

          (i)  accelerated repayment of debt existing on the date hereof;

         (ii)  the payment of dividends or other distributions on any capital
stock of the Seller, other than the Preferred Stock;

        (iii)  increased executive compensation or loans to officers, employees,
stockholders or directors, unless approved by a majority of the disinterested
members of the Board of Directors;

        (iv)  the purchase of debt or equity securities of any Person, including
the Seller and its Subsidiaries, except in connection with investment of excess
cash in high quality (A1/P1 or better) money market instruments having
maturities of one year or less; or

         (v)  any investment not directly related to the business of the Seller.

        5.6   Corporate Existence. So long as a Purchaser owns Preferred Stock,
Warrants, Conversion Shares or Warrant Shares, the Seller shall preserve and
maintain and cause its Subsidiaries to preserve and maintain their corporate
existence and good standing in the jurisdiction of their incorporation and the
rights, privileges and franchises of the Seller and its Subsidiaries (except, in
each case, in the event of a merger or consolidation in which the Seller or its
Subsidiaries, as applicable, is not the surviving entity) in each case where the
failure to so preserve or maintain could have a Material Adverse Effect on the
financial condition, business or operations of the Seller and its Subsidiaries
taken as a whole.

        5.7   Licenses. The Seller shall, and shall cause its Subsidiaries to,
maintain at all times all material licenses or permits necessary to the conduct
of its business and as required by any governmental agency or instrumentality
thereof.

        5.8   Like Treatment of Purchasers and Holders. Neither the Seller nor
any of its affiliates shall, directly or indirectly, pay or cause to be paid any
consideration (immediate or contingent), whether by way of interest, fee,
payment for redemption, conversion or exercise of the Securities, or otherwise,
to any Purchaser or holder of Securities, for or as an inducement to, or in
connection with the solicitation of, any consent, waiver or amendment to any
terms or provisions of this Agreement or the Related Documents, unless such
consideration is required to be paid to all Purchasers or holders of Securities
bound by such consent, waiver or amendment. The Seller shall not, directly or
indirectly, redeem any Securities unless such offer of redemption is made pro
rata to all Purchasers or holders of Securities, as the case may be, on
identical terms.

        5.9   Taxes and Claims. The Seller and its Subsidiaries shall duly pay
and discharge (a) all taxes, assessments and governmental charges upon or
against the Seller or its properties or assets prior to the

13

--------------------------------------------------------------------------------




date on which penalties attach thereto, unless and to the extent that such taxes
are being diligently contested in good faith and by appropriate proceedings, and
appropriate reserves therefor have been established, and (b) all lawful claims,
whether for labor, materials, supplies, services or anything else which might or
could, if unpaid, become a lien or charge upon the properties or assets of the
Seller or its Subsidiaries, unless and to the extent only that the same are
being diligently contested in good faith and by appropriate proceedings and
appropriate reserves therefor have been established.

        5.10 Perform Covenants. The Seller shall (a) make full and timely
payment of any and all payments on the Preferred Stock, and all other
obligations of the Seller to the Purchasers in connection therewith, whether now
existing or hereafter arising, and (b) duly comply with all the terms and
covenants contained herein and in each of the instruments and documents
delivered to the Purchasers in connection with or pursuant to this Agreement,
all at the times and places and in the manner set forth herein or therein.

        5.11 Additional Covenants.

        (a)   Except for transactions approved by a majority of the
disinterested members of the Board of Directors, neither the Seller nor any of
its Subsidiaries shall enter into any transaction with any (i) director,
officer, employee or holder of more than 5% of the outstanding capital stock of
any class or series of capital stock of the Seller or any of its Subsidiaries,
(ii) member of the family of any such person, or (iii) corporation, partnership,
trust or other entity in which any such person, or member of the family of any
such person, is a director, officer, trustee, partner or holder of more than 5%
of the outstanding capital stock thereof.

        (b)   The Seller shall timely prepare and file with the Securities and
Exchange Commission the form of notice of the sale of securities pursuant to the
requirements of Regulation D regarding the sale of the Preferred Stock and
Warrants under this Agreement.

        (c)   The Seller shall timely prepare and file such applications,
consents to service of process (but not including a general consent to service
of process) and similar documents and take such other steps and perform such
further acts as shall be required by the state securities law requirements of
each jurisdiction where a Purchaser resides, as indicated on Schedule 1, with
respect to the sale of the Preferred Stock and Warrants under this Agreement.

        (d)   State Securities Law Compliance—Resale. Beginning no later than
60 days following the date of this Agreement and continuing until either (i) the
purchasers have sold all of their Registrable Securities (as defined in the
Investor Rights Agreement) under a registration statement pursuant to the
Investor Rights Agreement or (ii) the Common Stock becomes a "covered security"
under Section 18(b)(1)(A) of the Securities Act, the Seller shall maintain
within either Moody's Industrial Manual or Standard and Poor's Standard
Corporation Descriptions (or any successors to these manuals which are similarly
qualified as "recognized securities manuals" under state Blue Sky laws) an
updated listing containing (i) the names of the officers and directors of the
Seller, (ii) a balance sheet of the Seller as of a date that is at no time older
than eighteen months and (iii) a profit and loss statement of the Seller for
either the preceding fiscal year or the most recent year of operations.

        5.12 Securities Laws Disclosure; Publicity. The Seller shall (i) on or
promptly after the Closing Date, issue a press release acceptable to North Sound
Capital, LLC disclosing the transactions contemplated hereby, and (ii) within
four business days after the Closing Date, file with the Commission a Report on
Form 8-K disclosing the transactions contemplated hereby. Except as provided in
the preceding sentence, neither the Company nor the Purchasers shall make any
press release or other public announcement of the terms of this Agreement or the
transactions contemplated hereby without the prior approval of the other, unless
otherwise required by applicable law or the rules of the Commission or other
applicable regulatory authority.

14

--------------------------------------------------------------------------------




ARTICLE VI—CONDITIONS TO CLOSING

        6.1   Conditions to Obligations of Purchasers to Effect the Closing. The
obligations of a Purchaser to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing, of each of the following conditions, any of which may be waived,
in writing, by a Purchaser:

        (a)   The Seller shall deliver or cause to be delivered to each of the
Purchasers the following:

        1.     (i) One or more certificates evidencing the aggregate number of
shares of the Preferred Stock, duly authorized, issued, fully paid and
non-assessable, as is indicated on Schedule 1 to be purchased at the Closing by
such Purchaser, registered in the name of such Purchaser, in such denominations
as is indicated on Schedule 1 for such Purchaser; and

         (ii)  One or more certificates evidencing the Warrants, registered in
the name of such Purchaser, in such denominations as is indicated on Schedule 1
for such Purchaser, pursuant to which such Purchaser shall be initially entitled
to purchase that number of shares of Common Stock as is indicated on Schedule 1.

        2.     The Investor Rights Agreement, in the form attached hereto as
Exhibit C (the "Investor Rights Agreement"), duly executed by the Seller.

        3.     A legal opinion from each of Weycer, Kaplan, Pulaski & Zuber,
P.C. and [Kazakhstan Counsel], counsels to the Seller, collectively in the form
attached hereto as Exhibit D.

        4.     A certificate of the Secretary of the Seller (the "Secretary's
Certificate"), in form and substance satisfactory to the Purchasers, certifying
as follows:

          (i)  that the Certificate of Designation authorizing the Preferred
Stock has been duly filed in the office of the Secretary of State of the State
of Delaware, and that attached to the Secretary's Certificate are true and
complete copy of the Certificate of Incorporation of the Seller, as amended, and
the Certificate of Designation;

         (ii)  that a true copy of the Bylaws of the Seller, as amended to the
Closing Date, is attached to the Secretary's Certificate;

        (iii)  that attached thereto are true and complete copies of the
resolutions of the Board of Directors of the Seller authorizing the execution,
delivery and performance of this Agreement and the Related Documents,
instruments and certificates required to be executed by it in connection
herewith and approving the consummation of the transactions in the manner
contemplated hereby including, but not limited to, the authorization and
issuance of the Preferred Stock and Warrants and that such resolutions are in
full force and effect as of the Closing Date and that no other resolutions exist
regarding the subject matter thereof;

        (iv)  the names and true signatures of the officers of the Seller
signing this Agreement and all other documents to be delivered in connection
with this Agreement;

         (v)  such other matters as required by this Agreement; and

        (vi)  such other matters as the Purchasers may reasonably request.

        5.     A wire transfer representing the Purchasers' legal fees and other
third-party expenses as described in Section 8.2 hereof; such fee may, at the
election of the Purchasers, be paid out of the funds due from the Purchasers at
the Closing.

        6.     Proof of due filing with the Secretary of State of the State of
Delaware of the Certificate of Designation authorizing the Preferred Stock.

        7.     Such other documents as the Purchasers shall reasonably request.

15

--------------------------------------------------------------------------------






        (b)   The Seller shall have entered into a Closing Escrow Agreement with
Wiggin and Dana LLP (the "Escrow Agent") in the form attached hereto as
Exhibit E (the "Closing Escrow Agreement") pursuant to which the Escrow Agent
shall hold certain funds and documents described therein.

        6.2   Conditions to Obligations of the Seller to Effect the Closing. The
obligations of the Seller to effect the Closing and the transactions
contemplated by this Agreement shall be subject to the satisfaction at or prior
to the Closing of each of the following conditions, any of which may be waived,
in writing, by the Seller:

        (a)   Each of the Purchasers shall deliver or cause to be delivered to
the Seller (i) payment of the Purchase Price set forth opposite such Purchaser's
name on Schedule 1, in cash by wire transfer of immediately available funds in
accordance with the Escrow Agreement; (ii) an executed copy of this Agreement;
(iii) an executed copy of the Investor Rights Agreement; and (iv) such other
documents as the Seller shall reasonably request.

ARTICLE VII—INDEMNIFICATION, TERMINATION AND DAMAGES

        7.1   Survival of Representations. Except as otherwise provided herein,
the representations and warranties of the Seller and the Purchasers contained in
or made pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the Closing Date and shall continue in full force and effect
for a period of three (3) years from the Closing Date; provided, however, that
the Seller's warranties and representations under Sections 3.13 (Taxes), 3.19
(Subsidiaries and Investments), 3.20 (Capitalization), and 3.21 (Options,
Warrants, Rights), shall survive the Closing Date and continue in full force and
effect until the expiration of all applicable statutes of limitation; and
further provided that the Seller's warranties and representations under
Section 3.25 (Environmental Matters) shall survive the Closing Date and continue
in full force and effect for a period of six (6) years from the Closing Date.
The Seller's and the Purchasers' warranties and representations shall in no way
be affected or diminished in any way by any investigation of (or failure to
investigate) the subject matter thereof made by or on behalf of the Seller or
the Purchasers.

        7.2   Indemnification.

        (a)   The Seller agrees to indemnify and hold harmless the Purchasers,
their Affiliates, each of their officers, directors, partners, employees and
agents and their respective successors and assigns, from and against any losses,
damages, or expenses which are caused by or arise out of (i) any breach or
default in the performance by the Seller of any covenant or agreement made by
the Seller in this Agreement or in any of the Related Documents; (ii) any breach
of warranty or representation made by the Seller in this Agreement or in any of
the Related Documents (iii) any and all third party actions, suits, proceedings,
claims, demands, judgments, costs and expenses (including reasonable legal fees
and expenses) incident to any of the foregoing.

        (b)   The Purchasers, severally and not jointly, agree to indemnify and
hold harmless the Seller, its Affiliates, each of their officers, directors,
employees and agents and their respective successors and assigns, from and
against any losses, damages, or expenses which are caused by or arise out of
(A) any breach or default in the performance by the Purchasers of any covenant
or agreement made by the Purchasers in this Agreement or in any of the Related
Documents; (B) any breach of warranty or representation made by the Purchasers
in this Agreement or in any of the Related Documents; and (C) any and all third
party actions, suits, proceedings, claims, demands, judgments, costs and
expenses (including reasonable legal fees and expenses) incident to any of the
foregoing; provided, however, that a Purchaser's liability under this
Section 7.2(b) shall not exceed the Purchase Price paid by such Purchaser
hereunder less any amounts paid to such Purchaser pursuant to any redemption of
the Preferred Stock.

        7.3   Indemnity Procedure. A party or parties hereto agreeing to be
responsible for or to indemnify against any matter pursuant to this Agreement is
referred to herein as the "Indemnifying Party" and the

16

--------------------------------------------------------------------------------




other party or parties claiming indemnity is referred to as the "Indemnified
Party". An Indemnified Party under this Agreement shall, with respect to claims
asserted against such party by any third party, give written notice to the
Indemnifying Party of any liability which might give rise to a claim for
indemnity under this Agreement within thirty (30) business days of the receipt
of any written claim from any such third party, but not later than twenty
(20) days prior to the date any answer or responsive pleading is due, and with
respect to other matters for which the Indemnified Party may seek
indemnification, give prompt written notice to the Indemnifying Party of any
liability which might give rise to a claim for indemnity; provided, however,
that any failure to give such notice will not waive any rights of the
Indemnified Party except to the extent the rights of the Indemnifying Party are
materially prejudiced.

        The Indemnifying Party shall have the right, at its election, to take
over the defense or settlement of such claim by giving written notice to the
Indemnified Party at least fifteen (15) days prior to the time when an answer or
other responsive pleading or notice with respect thereto is required. If the
Indemnifying Party makes such election, it may conduct the defense of such claim
through counsel of its choosing (subject to the Indemnified Party's approval of
such counsel, which approval shall not be unreasonably withheld), shall be
solely responsible for the expenses of such defense and shall be bound by the
results of its defense or settlement of the claim. The Indemnifying Party shall
not settle any such claim without prior notice to and consultation with the
Indemnified Party, and no such settlement involving any equitable relief or
which might have an adverse effect on the Indemnified Party may be agreed to
without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld). So long as the Indemnifying Party is diligently
contesting any such claim in good faith, the Indemnified Party may pay or settle
such claim only at its own expense and the Indemnifying Party will not be
responsible for the fees of separate legal counsel to the Indemnified Party,
unless the named parties to any proceeding include both parties or
representation of both parties by the same counsel would be inappropriate in the
reasonable opinion of the Indemnified Party, due to conflicts of interest or
otherwise. If the Indemnifying Party does not make such election, or having made
such election does not, in the reasonable opinion of the Indemnified Party
proceed diligently to defend such claim, then the Indemnified Party may (after
written notice to the Indemnifying Party), at the expense of the Indemnifying
Party, elect to take over the defense of and proceed to handle such claim in its
discretion and the Indemnifying Party shall be bound by any defense or
settlement that the Indemnified Party may make in good faith with respect to
such claim. In connection therewith, the Indemnifying Party will fully cooperate
with the Indemnified Party should the Indemnified Party elect to take over the
defense of any such claim. The parties agree to cooperate in defending such
third party claims and the Indemnified Party shall provide such cooperation and
such access to its books, records and properties as the Indemnifying Party shall
reasonably request with respect to any matter for which indemnification is
sought hereunder; and the parties hereto agree to cooperate with each other in
order to ensure the proper and adequate defense thereof.

        With regard to claims of third parties for which indemnification is
payable hereunder, such indemnification shall be paid by the Indemnifying Party
upon the earlier to occur of: (i) the entry of a judgment against the
Indemnified Party and the expiration of any applicable appeal period, or if
earlier, five (5) days prior to the date that the judgment creditor has the
right to execute the judgment; (ii) the entry of an unappealable judgment or
final appellate decision against the Indemnified Party; or (iii) a settlement of
the claim. Notwithstanding the foregoing, the reasonable expenses of counsel to
the Indemnified Party shall be reimbursed on a current basis by the Indemnifying
Party. With regard to other claims for which indemnification is payable
hereunder, such indemnification shall be paid promptly by the Indemnifying Party
upon demand by the Indemnified Party.

17

--------------------------------------------------------------------------------




ARTICLE VIII—MISCELLANEOUS

        8.1   Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents and agreements
and to give such further written assurances as may be reasonably requested by
any other party to better evidence and reflect the transactions described herein
and contemplated hereby and to carry into effect the intents and purposes of
this Agreement, and further agrees to take promptly, or cause to be taken, all
actions, and to do promptly, or cause to be done, all things necessary, proper
or advisable under applicable law to consummate and make effective the
transactions contemplated hereby, to obtain all necessary waivers, consents and
approvals, to effect all necessary registrations and filings, and to remove any
injunctions or other impediments or delays, legal or otherwise, in order to
consummate and make effective the transactions contemplated by this Agreement
for the purpose of securing to the parties hereto the benefits contemplated by
this Agreement.

        8.2   Fees and Expenses. The Seller shall be responsible for the payment
of the Purchasers' actual and reasonable legal fees and other third-party
expenses relating to the preparation, negotiation and execution of this
Agreement and the Related Documents and the consummation of the transactions
contemplated herein and therein.

        8.3   Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (New York City time) on a business
day, (b) the next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a business day or later than 5:00 p.m. (New
York City time) on any business day, or (c) the business day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service such
as Federal Express. The address for such notices and communications shall be as
follows:

        If to the Purchasers at each Purchaser's address set forth under its
name on Schedule 1 attached hereto, or with respect to the Seller, addressed to:

Transmeridian Exploration, Inc.
397 N. Sam Houston Pkwy E, Suite 300
Houston, Texas 77060
Attention: Chief Financial Officer
Facsimile No.: 281-999-9094

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Seller shall be sent to Weycer, Kaplan,
Pulaski & Zuber, P.C., 1400 Summit Tower, Eleven Greenway Plaza, Houston, Texas
77046, Attention: Robert Beasley, Esq, Facsimile: 713-961-5341. Copies of
notices to any Purchaser shall be sent to the addresses, if any, listed on
Schedule 1 attached hereto.

        Unless otherwise stated above, such communications shall be effective
when they are received by the addressee thereof in conformity with this section.
Any party may change its address for such communications by giving notice
thereof to the other parties in conformity with this section.

        8.4   Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and enforced in accordance with the laws of the State of New York without
reference to the conflicts of laws principles thereof.

        8.5   Jurisdiction and Venue. This Agreement shall be subject to the
exclusive jurisdiction of the Federal District Court, Southern District of New
York and if such court does not have proper jurisdiction, the State Courts of
New York County, New York. The parties to this Agreement agree that

18

--------------------------------------------------------------------------------




any breach of any term or condition of this Agreement shall be deemed to be a
breach occurring in the State of New York by virtue of a failure to perform an
act required to be performed in the State of New York and irrevocably and
expressly agree to submit to the jurisdiction of the Federal District Court,
Southern District of New York and if such court does not have proper
jurisdiction, the State Courts of New York County, New York for the purpose of
resolving any disputes among the parties relating to this Agreement or the
transactions contemplated hereby. The parties irrevocably waive, to the fullest
extent permitted by law, any objection which they may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement, or any judgment entered by any court in respect hereof
brought in New York County, New York, and further irrevocably waive any claim
that any suit, action or proceeding brought in Federal District Court, Southern
District of New York and if such court does not have proper jurisdiction, the
State Courts of New York County, New York has been brought in an inconvenient
forum. Each of the parties hereto consents to process being served in any such
suit, action or proceeding, by mailing a copy thereof to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 8.5 shall affect or limit any right to serve
process in any other manner permitted by law.

        8.6   Successors and Assigns. This Agreement is personal to each of the
parties and may not be assigned without the written consent of the other
parties; provided, however, that any of the Purchasers shall be permitted to
assign this Agreement to any Person to whom it assigns or transfers securities
issued or issuable pursuant to this Agreement in compliance with applicable
securities laws. Any assignee must be an "accredited investor" as defined in
Rule 501(a) promulgated under the Securities Act.

        8.7   Severability. If any provision of this Agreement, or the
application thereof, shall for any reason or to any extent be invalid or
unenforceable, the remainder of this Agreement and application of such provision
to other persons or circumstances shall continue in full force and effect and in
no way be affected, impaired or invalidated.

        8.8   Entire Agreement. This Agreement, the Related Documents and the
other agreements and instruments referenced herein constitute the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings.

        8.9   Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party shall be deemed cumulative with
and not exclusive of any other remedy conferred hereby or by law, or in equity
on such party, and the exercise of any one remedy shall not preclude the
exercise of any other.

        8.10 Amendment and Waivers. Any term or provision of this Agreement may
be amended, and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a writing signed by the Seller and the holders of at
least a majority of the Preferred Stock then outstanding, and such waiver or
amendment, as the case may be, shall be binding upon all Purchasers. The waiver
by a party of any breach hereof or default in the performance hereof shall not
be deemed to constitute a waiver of any other default or any succeeding breach
or default. This Agreement may not be amended or supplemented by any party
hereto except pursuant to a written amendment executed by the Seller and the
holders of at least a majority of the Preferred Stock then outstanding. No
amendment shall be effected to impact a holder of Preferred Stock in a
disproportionately adverse fashion without the consent of such individual holder
of Preferred Stock.

        8.11 No Waiver. The failure of any party to enforce any of the
provisions hereof shall not be construed to be a waiver of the right of such
party thereafter to enforce such provisions.

19

--------------------------------------------------------------------------------




        8.12 Counterparts; Interpretation. This Agreement may be executed in any
number of counterparts, each of which shall be an original as against any party
whose signature appears thereon and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as signatories. In the event that any
signature is delivered by electronic means, including electronic mail or
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof. Headings used in this Agreement are for convenience
only, and will not affect the interpretation of this Agreement. Any form of the
word "include" used in this Agreement shall be deemed to be followed by the
phrase "without limitation."

        8.13 No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
other than the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

        8.14 Waiver of Trial by Jury. THE PARTIES HERETO IRREVOCABLY WAIVE TRIAL
BY JURY IN ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

        8.15 Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under this Agreement or any Related Documents are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any such agreement. Nothing contained herein or in
any Related Documents, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by such agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Related Documents, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose. Each Purchaser
represents that it has been represented by its own separate legal counsel in its
review and negotiation of this Agreement and the Related Documents. For reasons
of administrative convenience only, the Purchasers acknowledge and agree that
they and their respective counsel have chosen to communicate with the Company
through Wiggin and Dana LLP, but Wiggin and Dana LLP does not represent any of
the Purchasers in this transaction other than North Sound Capital, LLC.

20

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

SELLER:

TRANSMERIDIAN EXPLORATION, INC.

By: /s/ EARL W. MCNIEL
Name: Earl W. McNiel
Title: Vice President, Chief Financial Officer

21

--------------------------------------------------------------------------------



PURCHASERS:

CONCENTRATED ALPHA PARTNERS, L.P.
By: /s/ WILLIAM O. REIMANN
Name: William O. Reimann
Title: Vice President

BBT FUND, L.P.
By: /s/ WILLIAM O. REIMANN
Name: William O. Reimann
Title: Vice President

M AND M CAPITAL, LLC
By: /s/ JOHN D. CRANMER
Name: John D. Cranmer
Title: Manager

NORTH SOUND LEGACY FUND LLC
By: /s/ THOMAS MCAULEY
Name: Thomas McAuley
Title: Manager

NORTH SOUND LEGACY INSTITUTIONAL FUND LLC
By: /s/ THOMAS MCAULEY
Name: Thomas McAuley
Title: Manager

NORTH SOUND LEGACY INTERNATIONAL LTD
By: /s/ THOMAS MCAULEY
Name: Thomas McAuley
Title: Manager

RIDGEWOOD LIMITED
By: /s/ NEAL J. FIORE
Name: Neal J. Fiore
Title: General Partner

SDS CAPITAL GROUP SPC, LTD
By: /s/ KEVIN JOHNSON
Name: Kevin Johnson
Title: Trading Director

WILLEMSTAD MANAGEMENT & CONSULTING CORP
By: /s/ MICHAEL KRALAND
Name: Michael Kraland
Title: Investment Advisor

[Omnibus Transmeridian Exploration, Inc. Preferred Stock and Warrant Purchase
Agreement Signature Page]

22

--------------------------------------------------------------------------------



Schedule 1

to Preferred Stock and Warrant Purchase Agreement

Purchasers and Shares of Preferred Stock and Warrants

Name, Address and Fax Number of Purchaser and Registration Instructions

--------------------------------------------------------------------------------

  Copies of Notices to

--------------------------------------------------------------------------------

  Shares of Series A Preferred Stock Purchased

--------------------------------------------------------------------------------

  Common Stock Underlying Warrants

--------------------------------------------------------------------------------

  Purchase Price

--------------------------------------------------------------------------------

Concentrated Alpha Partners, L.P.
c/o CAP Genpar, L.P.
201 Main Street, Suite 3200
Fort Worth, TX 76102
Attn: Brad Donley       43.000   107,500   $ 602,000
BBT Fund, L.P.
c/o BBT Genpar, L.P.
201 Main Street, Suite 3200
Fort Worth, TX 76102
Attn: Brad Donley
 
 
 
171.286
 
428,214
 
$
2,398,000
M and M Capital, LLC
c/o John D. Cranmer, Manager
P.O. Box 562
Moorestown, NJ 08057
 
 
 
3.571
 
8,929
 
$
50,000
North Sound Legacy Fund LLC
c/o North Sound Capital LLC
53 Forest Avenue, Suite 202
Old Greenwich, CT 06870
Attn: Andrew David
 
 
 
23.786
 
59,464
 
$
333,000
North Sound Legacy Institutional Fund LLC
c/o North Sound Capital LLC
53 Forest Avenue, Suite 202
Old Greenwich, CT 06870
Attn: Andrew David
 
Wiggin and Dana LLP
400 Atlantic Street
Stamford, CT 06901
Attn: Michael Grundei
 
333.000
 
832,500
 
$
4,662,000
North Sound Legacy International, Ltd.
c/o North Sound Capital LLC
53 Forest Avenue, Suite 202
Old Greenwich, CT 06870
Attn: Andrew David
 
Wiggin and Dana LLP
400 Atlantic Street
Stamford, CT 06901
Attn: Michael Grundei
 
832.500
 
2,081,250
 
$
11,655,000
Ridgewood Limited
c/o Neil Fiore, General Partner
763 Upper Boulevard
Ridgewood, NJ 07450
 
Wiggin and Dana LLP
400 Atlantic Street
Stamford, CT 06901
Attn: Michael Grundei
 
17.857
 
44,643
 
$
250,000
SDS Capital Group SPC, Ltd.
SDS Capital Group SPC, Ltd.
c/o SDS Management, LLC
53 Forest Avenue, 2nd Floor
Old Greenwich, CT 06870
 
 
 
357.143
 
892,857
 
$
5,000,000
Willemstad Management & Consulting Corp.
c/o Michael Kraland, Investment Advisor
POB 837, Willemstad
Curaçao, Netherlands Antilles
 
 
 
3.571
 
8,929
 
$
50,000
Totals:
 
 
 
1,785.714
 
4,464,286
 
$
25,000,000

23

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



ARTICLE I—PURCHASE AND SALE
